Strahan, J.,
concurring specially. — I am unable to concur in the conclusion intimated that the county court is without jurisdiction to ascertain the amount of support to be allowed Mrs. Jasper under the will, and to order its payment. It is true, the amount of the allowance must be confined to “income,” and cannot be drawn from any other source; still, I have no doubt by the constitution and laws of this state the county courts are vested in such cases with full jurisdiction over the whole matter of wills, and the direction of the payment of bequests and legacies, and that such jurisdiction continues from the grant of letters testamentary until the performance of the last act necessary to a full and complete execution of the will. By article 7, section 12, of the constitution of this state, it is provided: “The county court shall have the jurisdiction pertaining to probate courts and boards of county commissioners, and such other powers and duties, and such civil jurisdiction not exceeding the amount or value of five hundred dollars,” etc.; and by section 895, Hill’s Code, exclusive jurisdiction, in the first instance, is vested in the county courts pertaining to a court of probate, among other things, — 1. To take the proof of wills; 2. To grant and revoke letters testamentary of administration and of guardianship; 8. To direct and control the conduct, and settle the accounts, of executors, administrators, and guardians; 4. To direct the payments of debts and legacies and the distribution of the estates of deceased persons. I cannot doubt that the object and effect of this provision of the constitution and the statute cited vested in the several county courts of this state a jurisdiction which is exclusive over all the subjects specified, and that the matter now before the court is one of the subjects of jurisdiction specified therein. The jurisdiction of the court is co-extensive with the trusts; it is to continue as long as the executorship continues; all the *600duties imposed by the will are executorial, and the’ Bond given by the exécutor covers all of his conduct as such,' and protects the estate from the time of his qualification until his final discharge, or Until the- trust is closed. Any’ other construction destroys the harmony and effectiveness of our probate system, and perpetuates.the very evil that' its adoption Was designed to eradicate. I have not Been able to examine the adjudged cases from other stated Under a constitution and laws similar to' oür own,"for the reason the same are not accessible at this time. ‘ f concur in the reversal of the judgment, for the reason that the order for the paym’ent of the amount for support was prematurely made, but think the- county court alone will have authority to act in the premises as soon as the time specified in the will shall have’ arrived for the payment of such sum or sums as may be necessary from, the income for the Support of the widow and minor children. I may add that I also" fully concur in the intimation given in the opinion of my associates that it is the imperative duty of the- executor to so administer his trust that the sums payable to the widow’for her support and that of the minors shall be available at once.